DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Examiner’s Statement of Reason for Allowance
Claims 1 -20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Ehlers et al. (USPGPUB 2007/0043478) discloses a  system and method manage delivery of energy from a distribution network to one or more sites. Each site has at least one device coupled to the distribution network. The at least one device controllably consumes energy. The system includes a node and a control system. The node is coupled to the at least one device for sensing and controlling energy delivered to the device. A control system is coupled to the node and distribution network for delivering to the node at least one characteristic of the distribution network. The node for controls the supply of energy to the device as a function of the at least one characteristic, Elbsat et al (USPGPUB 2015/0316907) discloses a building management system (BMS) includes sensors that measure time series values of building variables and a deterministic model generator that uses historical values for the time series of building variables to train a deterministic model that predicts deterministic values for the time series. The BMS includes a stochastic model generator that uses differences between actual values for the time series and the predicted deterministic values to train a stochastic model that predicts a stochastic value for the time series, and Montalvo (USP 9002761) disclosed a system, method and apparatus for automatically adapting power grid usage by controlling internal and/or external power-related assets of one or more users in response to power regulation and/or frequency regulation functions in a manner beneficial to both the power grid itself and the users of the power grid, none of these references taken either alone or in combination with the prior art of record disclose a system for allocating resources across equipment that operate to serve one or more loads of a building, including:
Claim 1,  receive operational data defining at least one of planned loads to be served by the equipment or utility rates for one or more time steps within a simulation period; verify whether the operational data exists for the planned loads or the utility rates for each time step within the simulation period; and in response to a determination that the operational data does  not exist for the planned loads or the utility rates for each time step within the simulation period, identify one or more time steps for which the planned loads or the utility rates  do not exist; and initiate an action to define the planned loads or the utility rates for the identified time steps.
Claim 11, receiving operational data defining at least one of planned loads to be served by the equipment or utility rates for one or more time steps within a simulation period; verifying whether the operational data exists for the planned loads or the utility rates for each time step within the simulation period; and identifying, in response to a determination that the operational data  does not exist for the planned loads or the utility rates for each time step within the simulation period, one or more time steps for which the planned loads or the utility rates do not exist; and -3- 4877-2313-8586.1Atty. Dkt. No.: 18-0385-US (116048-0795) initiating an action to define the planned loads or the utility rates for the identified time steps.
Claim 20,  receiving operational data defining at least one of planned loads to be served by equipment or utility rates for one or more time steps within a simulation period; verifying whether the operational data exists for the planned loads or the utility rates for each time step within the simulation period; and identifying, in response to a determination that the operational data  does not exist for the planned loads or the utility rates for each time step within the simulation period, one or more time steps for which the planned loads or the utility rates do not exist; and initiating an action to define the planned loads or the utility rates for the identified time steps.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119